In re Application of: WEISS, et al.
Application No. 16/981,852
Filed: September 17, 2020
Title of Invention: APPARATUS AND METHODS FOR HIGH THROUGHPUT THREE-DIMENSIONAL IMAGING


DECISION ON PETITION UNDER 37 CFR 1.84(a)(2) TO ACCEPT COLOR DRAWINGS


This is a decision on the petition under 37 CFR 1.84(a)(2), filed September 17, 2020, requesting acceptance of color drawings.

The petition is GRANTED.

A petition under 37 CFR 1.84(a)(2) must be accompanied by a fee set forth under 37 CFR 1.17(h), one (1) set of color drawings in question if submitted via the Office electronic filing system, or three (3) sets of color drawings if not submitted via the Office electronic filing system, and the specification must contain, or be amended to contain, the following language as the first paragraph in the portion of the specification relating to the brief description of the drawings:

"The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee."

“As stated in 37 CFR 1.84(a)(2) and (b), photographs and color drawings are not ordinarily permitted in utility and design patent applications, but the USPTO will accept photographs and color drawings in utility or design patent applications, if they are the only practicable medium for illustrating the claimed subject matter.” Id. at 410 (emphasis added).

The petition satisfies the above conditions; therefore, the petition is GRANTED.  







Any inquiry concerning this decision should be directed to the undersigned at Telephone number (571) 270-1068.  A secondary contact, Christopher Grant can also be reached at (571) 272-7294.


    PNG
    media_image2.png
    69
    171
    media_image2.png
    Greyscale


Quality Assurance Specialist, Technology Center 2400

/STUART D BENNETT/Examiner, Art Unit 2481